Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12
Claims 1-12 are  rejected under 35 U.S.C. 103 as being unpatentable over Honardoost et al. (Towards subterahertz bandwidth ultracompact lithium niobate electrooptic modulators, Optics Express, V. 27, N. 5, 2019; “Honardoost”) in view of Seino et al. (5,404,412; “Seino”).
Regarding claim 1, Honardoost discloses in figures 1 and 3, and related text, an optical waveguide device, comprising:  a substrate Si on which an intermediate layer SiO2, a thin-film layer of lithium niobite LN, and a buffer layer SiO2are stacked;  an optical waveguide Rib formed in the thin-film LN layer;  and a plurality of electrodes Au near the optical waveguide. Honardoost, figs. 1 and 3, and Section 4. Design Optimization (“The slab region of the optical waveguide is an X- or Y-cut LN thin film bonded to a thick SiO2 buffer layer on a Si substrate.”).
Honardoost, Figure 1

    PNG
    media_image1.png
    335
    660
    media_image1.png
    Greyscale





Honardoost, Figure 3b

    PNG
    media_image2.png
    414
    288
    media_image2.png
    Greyscale



Further regarding claim 1, Honardoost does not explicitly disclose that  the intermediate layer and the buffer layer contain a same material of a metal element of any one of group 3 to group 18 of a periodic table of elements. 
However, Seino discloses a buffer layer containing a same material of a metal element of any one of group 3 to group 18 of a periodic table of elements. Seino, Abstract (“This invention aims at providing an optical waveguide device capable of stably operating for an extended period of time. The optical waveguide device comprises an optical waveguide path formed inside a surface of an electro-optical substrate, a buffer layer formed on the optical waveguide path, and a driving electrode for impressing an electric field so as to change a refractive index of the optical waveguide path, wherein the buffer layer is made of a transparent dielectric or insulator of a mixture between silicon dioxide and an oxide of at least one element selected from the group consisting of the metal elements of the Groups III to VIII, Ib and IIb of the Periodic Table and semiconductor elements other than silicon, or a transparent dielectric or insulator of an oxide between silicon and at least one of the metal elements and semiconductor elements described above.”).
 (27) Recently, practical utilization of ultra-high speed external optical modulators and optical switches using optical waveguide devices, particularly, lithium niobate (LiNbO.sub.3) waveguide paths, have been in demand. The present invention solves the DC drift problem which has been the greatest problem preventing the practical utilization of waveguide devices using an electro-optical effect.
(28) To accomplish the object described above, the present invention provides an optical waveguide device comprising an optical waveguide path formed inside a surface of an electro-optical crystal substrate, a buffer layer formed on the optical waveguide path, and a driving electrode for impressing an electric field so as to change a refractive index of the optical waveguide path formed on the buffer layer, wherein the buffer layer is made of a transparent dielectric or insulator of a mixture between silicon dioxide and an oxide of at least one element selected from the group consisting of the metal elements of the Groups III to VIII, Ib and IIb of the Periodic Table and semiconductor elements other than silicon, or a transparent dielectric or insulator of an oxide between silicon and at least one of the metal elements and semiconductor elements described above.
(29) In the optical waveguide device according to the present invention, since the buffer layer has a structure as described above, negative DC drift characteristics are exhibited at the initial stage with the passage of time, and additives affect mobile electrons or ions so that an increase of the DC drift of the optical waveguide device can be flattened much more than in the prior art devices. Therefore, the DC drift characteristics can be reduced for an extended period of time.
Seino, Summary of the Invention
FIG. 7 is a diagram showing DC drift characteristics when indium is added in an amount of 5 mol %.
FIG. 8 is a diagram showing DC drift characteristics when tin is added.
FIG. 9 is a diagram showing DC drift characteristics when aluminum is added.
FIG. 10 is a diagram showing DC drift characteristics when germanium is added in an amount of not greater than 1 mol %.
FIG. 11 is a diagram showing DC drift characteristics when zinc is added in an amount of 5 mol %.
FIG. 12 is a diagram showing DC drift characteristics when chromium is added in an amount of 5 mol %.
FIG. 13 is a diagram showing DC drift characteristics when sodium is added.
FIG. 14 is a diagram showing DC drift characteristics when titanium is added in an amount of 5 mol %.
FIG. 15 is a block circuit diagram of an optical waveguide device according to the present invention in which a modulator and DC drift compensation circuit are integrated with each other.
FIG. 16 is a diagram showing the relation between resistivity of a buffer layer and DC drift quantity.
FIG. 17 is a diagram showing DC drift characteristics when indium is added in an amount of 5 mol %.
FIG. 18 is a diagram showing DC drift characteristics when the film thickness of a buffer layer is different.
FIG. 19 is a diagram showing DC drift characteristics when indium is added.
FIG. 20 is a diagram showing the relation between the amount of addition of indium and DC drift quantity.
FIG. 21 is a diagram showing the relation between resistivity of a buffer layer and indium content.
Seino, Description.
6. An optical waveguide device according to claim 1, wherein the amount of said metal element of the Group IIIb of the Periodic Table contained in said buffer layer is from 0.001 to 40 mol % on the basis of the total amount of said metal and/or semiconductor elements contained in said buffer layer.
7. An optical waveguide device according to claim 1, wherein said crystal substrate is made of lithium niobate (LiNbO.sub.3), and said transparent dielectric or insulator of said buffer layer consists of a mixture of an oxide of silicon and an oxide of indium, or consists of an oxide containing both of silicon and indium.
8. An optical waveguide device according to claim 1, wherein said crystal substrate is made of lithium niobate (LiNbO.sub.3), and said transparent dielectric or insulator of said buffer layer consists of a mixture of an oxide of silicon, an oxide of indium and an oxide of titanium, or consists of an oxide containing all of silicon, indium and titanium.
Seino, claims 6-8
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Honardoost such that the intermediate layer and the buffer layer contain a same material of a metal element of any one of group 3 to group 18 of a periodic table of elements because the resulting configuration would facilitate alleviating the “DC drift problem.” Seino, col. 5, ll. 30-37.
Regarding claims 11 and 12, Honardoost, as applied in the rejection of claim 1, discloses:
11. The optical waveguide device according to claim 1, wherein the thin-film LN layer contains an X-cut lithium niobate.
12. The optical waveguide device according to claim 1, wherein the electrodes are disposed so that respective bottom surfaces thereof are at positions lower than a position of a surface of the buffer layer.
Regarding claims 2-10, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Honardoost in view of Seino, as applied in the rejection of claim 1, to comprise:
2. The optical waveguide device according to claim 1, wherein the intermediate layer and the buffer layer contain silicon oxide and an oxide of indium. Seino
3. The optical waveguide device according to claim 1, wherein the intermediate layer and the buffer layer contain silicon oxide and an oxide of titanium. Seino
4. The optical waveguide device according to claim 1, wherein the intermediate layer and the buffer layer contain silicon oxide and an oxide of tin.
5. The optical waveguide device according to claim 1, wherein the intermediate layer and the buffer layer contain silicon oxide and an oxide of germanium.
6. The optical waveguide device according to claim 1, wherein the intermediate layer and the buffer layer contain silicon oxide and an oxide of zinc. Seino
7. The optical waveguide device according to claim 2, wherein the intermediate layer and the buffer layer further contain an oxide of a second metal or a second semiconductor element. Seino
8. The optical waveguide device according to claim 1, wherein the intermediate layer and the buffer layer contain a mixture or a compound of silicon oxide and an oxide of at least one metal element of group 3 to group 18 of the periodic table of elements. Seino
9. The optical waveguide device according to claim 1, wherein the intermediate layer and the buffer layer contain a mixture or a compound of silicon oxide and an oxide of at least one semiconductor element excluding silicon. Seino
10. The optical waveguide device according to claim 1, wherein the intermediate layer and the buffer layer contain a mixture or a compound of silicon oxide and an oxide containing at least one metal element of any one of group 3 to group 18 of the periodic table of elements and at least one semiconductor element excluding silicon. Seino
because the resulting configurations would facilitate alleviating the “DC drift problem.” Seino, col. 5, ll. 30-37.
Claims 13-16
Claims 13-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Honardoost et al. (Towards subterahertz bandwidth ultracompact lithium niobate electrooptic modulators, Optics Express, V. 27, N. 5, 2019; “Honardoost”) in view of Seino et al. (5,404,412; “Seino”), as applied in the rejection of claims 1-12, and further in view of Hara et al. (6,255,148; “Hara”).
Regarding claims 13-16, Hara discloses in figures 13-15, and related text, a thin film structure and method of forming a stepped thin film structure in which top layer 120, intermediate later 118, and lower layer 112  ‘stacked’ steps which complement that waveguide structure 114.  Hara, fig. 13B.
 (67) The polycrystal silicon thin film forming method according to a third embodiment of the present invention will be explained with reference to FIGS. 13A to 15. FIGS. 13A to 15 are sectional views of a polycrystal silicon thin film in the steps of the polycrystal silicon thin film forming method according to the present embodiment, which show the process. The same members of the present embodiment are represented by the same reference numbers as those of the polycrystal silicon thin film forming method according to the second embodiment shown in FIGS. 8A to 12D not to repeat or to simplify their explanation.
(68) The steps of the polycrystal silicon thin film forming method according to the second embodiment up to the step of forming a step in a buffer layer 112 are the same as those of the polycrystal silicon thin film forming method according to the second embodiment as shown in FIGS. 8A to 8C. The steps are not explained here.
(69) Then, an isolation film 116 of a 30 nm-thickness silicon oxide film is formed on the entire surface by PECVD (see FIG. 13A).
(70) Next, a heat reservoir film 118 of a 300 nm-thickness amorphous silicon film is formed on the entire surface by PECVD.
(71) Subsequently, a doped layer 120 of an 3 nm-thickness Ni film is formed on the entire surface by sputtering (see FIG. 13B).
(72) Next, a heat treatment is performed at 550.degree. C. for 8 hours to solid-phase diffuse the Ni in the doped layer 120 in the heat reservoir layer 118, so that the solid-phase growth of amorphous silicon using Ni forms a heat reservoir film 118a of a polycrystal silicon layer (see FIG. 14A).
(73) Next, short pulsed laser beams are applied to the silicon layer 114 on the side of the underside of a glass substrate 110 to crystallize the silicon layer 114 (see FIG. 14B). For the short pulsed laser beams, an excimer laser, for example, can be used as in the second embodiment. The same pulse width, pulse number, etc. as in the second embodiment can be used.
(74) Because of the silicon layer 114 covered by the heat reservoir film 118a, the silicon layer 114 after subjected to the laser beam application has lower cooling speed. Vicinities of the ends of the silicon layer take a longer period of time to lower a temperature below the melting point of the silicon crystal, whereby nuclei are formed inside the silicon layer, and crystals laterally grow. Thus lateral crystal growth can be realized. Crystals thus laterally grow, with a result that large crystal grains can be formed.
Hara, A Third Embodiment.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Honardoost in view of Seino to comprise: 
13. The optical waveguide device according to claim 12, wherein the buffer layer has a plurality of steps provided at a predetermined depth therein, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
14. The optical waveguide device according to claim 12, wherein the thin-film LN layer has a plurality of steps provided therein at a predetermined depth from the surface of the buffer layer, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
15. The optical waveguide device according to claim 12, wherein the intermediate layer has a plurality of steps provided therein at a predetermined depth from the surface of the buffer layer, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
16. The optical waveguide device according to claim 12, wherein the buffer layer is stacked on the thin-film LN layer and recesses that occur in the buffer layer corresponding to a shape of the optical waveguide formed in the thin-film LN layer are planarized.
because the resulting structures and methods would facilitate optimizing crystal grain size.  Hara, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883